
	
		II
		Calendar No. 791
		110th CONGRESS
		2d Session
		S. 1633
		[Report No. 110–359]
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2007
			Mr. Byrd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study to determine the suitability and feasibility of
		  including the battlefield and related sites of the Battle of Shepherdstown in
		  Shepherdstown, West Virginia, as part of Harpers Ferry National Historical Park
		  or Antietam National Battlefield, and for other purposes.
	
	
		1.National Park System special
			 resource study, Shepherdstown battlefield, West Virginia
			(a)Special
			 resources studyThe Secretary of the Interior (referred to in
			 this Act as the Secretary) shall conduct a special resource
			 study relating to the Battle of Shepherdstown in Shepherdstown, West Virginia,
			 to evaluate—
				(1)the national
			 significance of the Shepherdstown battlefield and sites relating to the
			 Shepherdstown battlefield; and
				(2)the suitability and feasibility of adding
			 the Shepherdstown battlefield and sites relating to the Shepherdstown
			 battlefield as part of—
					(A)Harpers Ferry
			 National Historical Park; or
					(B)Antietam National
			 Battlefield.
					(b)CriteriaIn
			 conducting the study authorized under subsection (a), the Secretary shall use
			 the criteria for the study of areas for potential inclusion in the National
			 Park System contained in
			 section 8(a) of Public Law 91–383 (16
			 U.S.C. 1a–5(a))section 8(c) of Public Law 91–383 (16 U.S.C.
			 1a–5(c)).
			(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 containing the findings, conclusions, and recommendations of the study
			 conducted under subsection (a).
			(d)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
			
	
		June 16, 2008
		Reported with an amendment
	
